Citation Nr: 0431259	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as    10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1945 to August 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2001 rating action that increased the rating of 
the veteran's bilateral pes planus from        0 percent to 
10 percent, effective February 2, 2001.  A Notice of 
Disagreement with the 10 percent rating was received in 
October 2001, and a Statement of the Case (SOC) was issued in 
May 2002.  A Substantive Appeal was received in June 2002.

In December 2003, a Board Deputy Vice-Chairman granted the 
veteran's representative's motion to advance this case on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

By decision of December 2003, the Board denied a rating in 
excess of 10 percent for bilateral pes planus.  The veteran 
appealed that denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  In August 2004, counsel for the 
appellant and the VA Secretary filed a Joint Motion for 
Remand; later that month, the Court issued an Order granting 
the Joint Motion, vacating the Board's December 2003 decision 
and remanding the matter to the Board for proceedings 
consistent with the Joint Motion.
 
For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Having considered the record in light of the August 2004 
Court Order and Joint Motion, the Board finds that the 
medical evidence currently of record is insufficient to 
fairly evaluate the claim on appeal.  Hence, specific 
additional development of the claim is warranted.

In the Joint Motion, the parties cited to the Court's holding 
in Ardison v. Brown,         6 Vet. App. 405, 407-08 (1994), 
for the proposition that, where there is a history of 
remission and recurrence of a condition, the duty to assist 
encompasses the obligation to evaluate it during an active, 
rather than an inactive, phase.  Accordingly, the parties 
directed that the Board remand this case to the RO for the 
veteran to undergo VA examination to be scheduled during a 
flare-up of his bilateral foot disability, and for medical 
opinion as to whether the veteran has additional foot 
disability related to his service-connected pes planus.  

Hence, the Board finds that the RO should arrange for the 
veteran to undergo a new VA foot examination during a flare-
up of his bilateral foot disability, to obtain the medical 
information needed to adjudicate the claim on appeal 
consistent with points raised in the Joint Motion.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding medical 
records of his continuing treatment for foot disabilities at 
the Syracuse, New York VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the Board finds that the RO should obtain 
and associate with the claims file all outstanding evaluation 
and/or treatment records for the veteran's foot disabilities 
at the Syracuse VAMC from October 2001 to the present time, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.  

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Syracuse VAMC copies of all records of 
treatment and/or evaluation of the 
veteran's feet from October 2001 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  After all available records and/or 
responses have  been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA foot 
examination, during a flare-up of his 
bilateral foot disability, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.      

The examiner should identify all 
disabilities affecting the veteran's 
feet.  The physician should indicate 
which current foot disabilities other 
than pes planus, to include any calcaneal 
spurs and plantar fasciitis in addition 
to pes planus, are deemed residuals of 
his in-service bilateral foot injuries or 
his service-connected bilateral pes 
planus.  The physician should also 
provide an assessment of the severity of 
each foot disability, to include 
indicating whether the veteran's 
bilateral pes planus is mild, moderate, 
severe, or pronounced, and whether any 
residuals of bilateral foot injury are 
moderate, moderately severe, or severe.     

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a)a copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider whether 
the grant of service connection should be 
expanded to include any other foot 
disability found to be related to the 
service-connected pes planus, and, if 
appropriate, consider whether an 
additional evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004) is 
assignable.  

6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental SOC that includes citation 
to all legal authority considered, and 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).
    



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


